Exhibit 10.35

LOGO [g44791img001_ex1035.jpg]

November 28, 2006

Gene S. Godick

120 Clover Leaf Lane

North Wales, Pa. 19454

Dear Gene:

This Letter Agreement will confirm our agreement regarding Verticalnet’s desire
to engage you as an independent contractor.

We have agreed, as follows:

1. Services. Effective January 1, 2007, (the “Effective Date”), you shall
perform certain services for Verticalnet, Inc., its affiliates and subsidiaries
(collectively, “Verticalnet”), including, but not limited to, representing
Verticalnet in connection with the restructuring of the company, the possible
sale of the company or its assets, the financial affairs of the company and
other related matters as mutually agreed to by Verticalnet and you; provided,
however, you shall not have the authority to bind, obligate or contract for or
in the name of Verticalnet (collectively, the “Services”).

2. Compensation. For the performance of the Services rendered to Verticalnet
pursuant to the terms of this Letter Agreement, you shall receive $375 per hour.
In addition, Verticalnet shall reimburse you for any reasonable out of pocket
expenses, limited to travel, lodging, meals, telephone long distance charges and
internet connectivity, incurred in the performance of Services pursuant to the
terms of this Letter Agreement (“Expenses”). Individual Expenses in excess of
$1,000.00 must be pre-approved by Verticalnet in writing. You shall submit
itemized statements of the actual time spend performing the Services and
Expenses incurred on a weekly basis, no later than the close of business of the
third (3rd) calendar day after the conclusion of the previous week. All
Compensation and Expenses shall be payable on the first day of the month and the
fifteenth day of the month, no sooner than one week after submission of your
itemized statement, in arrears.

3. Authority. You shall not have the authority to represent and shall not
purport to represent Verticalnet, its Board of Directors, or its officers,
employees, agents and representatives in any transactions or communications
other than as set forth in Section 1 above. You shall assist the officers,
employees, agents and representatives of Verticalnet and shall perform any and
all services required or requested in connection with the Services, including,
but not limited to, such services of an advisory nature as may be requested from
time to time by the officers, employees, agents and representatives of
Verticalnet. You shall periodically, or at any time upon Verticalnet’s request,
submit appropriate documentation and reports with respect to the Services.

4. Term. The Term of this Letter Agreement shall be month-to-month.

5. Termination. Verticalnet may terminate this Letter Agreement by giving no
less than one-month notice of termination. You may terminate this Letter
Agreement by giving no



--------------------------------------------------------------------------------

less than one-month notice of termination, or such shorter notice period as
agreed to by you and Verticalnet. You agree that, at the time of termination of
this Letter Agreement, you will, upon written request of Verticalnet, deliver to
Verticalnet (and will not keep in your possession or deliver to anyone other
than Verticalnet) any and all records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, confidential information, third party information and other documents
or property, or reproductions of any aforementioned items developed by you as
part of or in connection with the Services or otherwise belonging to
Verticalnet.

6. Confidentiality and Rights In Intellectual Property. You agree at all times
during the Term and thereafter, to hold in strictest confidence, and not to use
(or attempt to use), except for the benefit of Verticalnet, and not to disclose
to any person or entity, except in performance of the Services or with written
authorization of the Chief Executive Officer or Board of Directors of
Verticalnet, any confidential information of Verticalnet. All right, title, and
interest in and to any programs, systems, data, and materials furnished to you
by Verticalnet are and shall remain the property of Verticalnet. Verticalnet
hereby grants you an irrevocable, royalty-free, transferable license to use such
programs, systems, data, and materials for the purposes of this Letter
Agreement. Such license shall be revoked automatically upon termination of this
Letter Agreement. This clause shall survive termination of this Letter
Agreement.

7. Indemnification. Verticalnet shall indemnify and hold you harmless from any
and all liability, claims or damages (including attorneys’ fees and other
expenses relating to any defense) arising from or relating to, in any manner
whatsoever, your performance of the Services, all to the broadest and maximum
extent permitted by Pennsylvania law. In addition, Verticalnet shall indemnify
you under Verticalnet’s bylaws and will take the necessary actions to provide
that you are an “indemnified representative” under Verticalnet’s bylaws and
covered by Verticalnet’s Directors and Officers Insurance Policy. These
indemnification obligations shall survive the termination of this Letter
Agreement. During the Term of this Letter Agreement, Verticalnet shall add you
as an additional insured on Verticalnet’s existing General Liability, Auto and
Umbrella insurance policies.

8. General. This Letter Agreement, including any schedules hereto: (a) contains
the complete and exclusive agreement between the parties relating to the subject
matter hereof; (b) supersedes any and all prior oral or written communications,
proposals, and agreements and (c) may not be waived or modified except by
written agreement of the parties. This Letter Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
subsidiaries, affiliates, and permitted assigns. Your rights and duties under
this Letter Agreement may not be assigned or delegated without prior written
consent of Verticalnet. This Letter Agreement shall not create a partnership,
joint venture, agency, employer/employee or similar relationship between
Verticalnet and you. At all times and for all purposes material hereto, you
shall be deemed an independent contractor. Verticalnet shall not be required to
withhold any amounts for state or federal income tax or for FICA taxes from sums
becoming due to you under this Letter Agreement. You shall not be considered an
employee of Verticalnet and

 

2



--------------------------------------------------------------------------------

shall not be entitled to participate in any plan, arrangement or distribution by
Verticalnet pertaining to or in connection with any pension, stock, bonus,
profit sharing or other benefit extended to Verticalnet’s employees. This Letter
Agreement shall be governed by, construed and enforced in accordance with the
laws of the Commonwealth of Pennsylvania, United States of America without
giving effect to any conflict of laws provisions. Any notice under this Letter
Agreement (except a notice of termination which may be given orally and is
deemed given immediately) shall be deemed given on (i) the third business day
following the mailing of any such notice, postage paid, (ii) the next business
day following the mailing of any such notice by federal express or other
nationally recognized overnight delivery service, or (iii) the same day on which
such notice is sent by facsimile or email as follows:

If to Verticalnet:

Verticalnet, Inc.

400 Chester Field Parkway

Malvern, PA 19355

Attn: CEO

Fax: 610-240-9470

Email: nlentz@verticalnet.com.

If to Consultant:

Gene S. Godick

120 Clover Leaf Lane

North Wales, Pa. 19454

Email: ggodick@                    .com

Please review the foregoing and if acceptable to you, please indicate your
review and acceptance of the foregoing terms and conditions by signing the copy
of this letter enclosed herewith and returning it to me at your earliest
convenience.

Please do not hesitate to contact me if you have any questions regarding this
matter.

Very truly yours,

 

VERTICALNET, INC. By:  

/s/ Nathanael V. Lentz

  Nathanael V. Lentz   President and CEO

AGREED AND ACCEPTED:

 

/s/ Gene S. Godick

Gene S. Godick

 

3